Case 1:20-cv-03016-TWP-MPB Document 10 Filed 01/12/21 Page 1 of 2 PageID #: 25




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 MATTHEW BENNETT,                                      )
                                                       )
                                 Plaintiff,            )
                                                       )
                            v.                         )       No. 1:20-cv-03016-TWP-MPB
                                                       )
 DUSHAN ZATECKY,                                       )
 CHRISTINA CONYERS,                                    )
 C. TYLER,                                             )
 BROGAN,                                               )
 BAKER,                                                )
 MEDICAL STAFF,                                        )
 ARNOLD,                                               )
                                                       )
                                 Defendants.           )

        ORDER DISMISSING AMENDED COMPLAINT AND PROVIDING FINAL
                         OPPORTUNITY TO AMEND

        The Order of December 15, 2020, dismissed the complaint for failure to state a claim.

 Dkt. 7. The plaintiff was given a period of time in which to attempt to cure the deficiencies noted

 in that Order. The plaintiff responded with an amended complaint, but the amended complaint

 does not cure the deficiencies noted in the Court's prior Order. The amended complaint does not

 allege that any of the defendants were aware of the risk the plaintiff's assailant posed to him before

 he was attacked.

        The amended complaint states that the plaintiff was on protective custody status but was

 not housed in protective custody even though there were cells available to house him in the

 protective custody unit. The plaintiff alleges that his placement in a non-protective custody unit

 let to his assault by another inmate. These allegations may state a viable constitutional claim, but

 the plaintiff does not identify any defendant who was responsible for his placement outside the

 protective-custody unit.
Case 1:20-cv-03016-TWP-MPB Document 10 Filed 01/12/21 Page 2 of 2 PageID #: 26




        Therefore, the amended complaint is dismissed. The plaintiff shall have through

 February 12, 2021, in which to file a second amended complaint. Because an amended complaint

 completely replaces the currently operative complaint, it must be a complete statement of the

 plaintiff's claims, including the factual basis of those claims, the individuals responsible for the

 harm to the plaintiff, and the relief sought by the plaintiff. See Beal v. Beller, 847 F.3d 897, 901

 (7th Cir. 2017) ("For pleading purposes, once an amended complaint is filed, the original complaint

 drops out of the picture."). The second amended complaint should have the proper case number,

 1:20-cv-03016-TWP-MPB, and the words "Second Amended Complaint" on the first page. If the

 plaintiff does not respond by the above deadline, this action will be dismissed for failure to state a

 claim without further notice.

       IT IS SO ORDERED


 Date: 1/12/2021


 Distribution:

 MATTHEW BENNETT
 988730
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only




                                                   2
